Petition, pursuant to CPLR article 78, seeking a writ of mandamus directing a new trial of the underlying action before a different Justice, granted only to the extent of directing respondent to render and file decisions on all pending post-trial motions in the underlying action within thirty days of the entry hereof. The petition is otherwise denied in all respects and the cross-motion to dismiss this proceeding is denied, without costs.
Although it appears that the parties may have chartered their own course and acquiesced until now in the court’s delay in rendering a decision on the post-trial motions by making intermittent submissions on the attorney’s fee issue, a five year delay in the rendition of a decision is manifestly unacceptable. Accordingly, inasmuch as respondent states that a decision is "forthcoming,” the petition is granted to the extent indicated. Concur—Sullivan, J. P., Nardelli, Williams and Tom, JJ.